Citation Nr: 0307145
Decision Date: 04/14/03	Archive Date: 07/22/03

DOCKET NO. 98-14 141               DATE APR 14, 2003

MERGED APPEAL

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

Entitlement to service connection for a back disability.

Entitlement to service connection for residuals of hepatitis.

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARINGS ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Air Force
from February 1953 to service retirement in September 1973. This
matter initially came before the Board of Veterans' Appeals (Board)
on appeal from rating decisions of March 1998 , March 1999, and
November 1999 from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina. The rating decision of
March 1998 determined that new and material evidence had not been
submitted to reopen the claimant for service connection for
residuals of a low back injury, while the rating decision of March
1999 denied service connection for asthma, and the rating decision
of November 1999 denied service connection for hypertension and for
residuals of hepatitis.

This case was previously before the Board in February 2001, at
which time the Board determined that new and material evidence had
been submitted to reopen the claim for service connection for
residuals of a low back injury, and remanded the appeal for
verification of the dates of the claimant's service, for additional
development of the evidence, to include obtaining specified private
treatment records, and for VA examinations and medical opinions as
to the onset and etiology of any hypertension, residuals of a low
back injury, and asthma found present. That remand order also
notified the claimant and his representative of the provisions of
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2002)]. The actions
requested in that remand order have been satisfactorily completed,
and the claim is again before the Board for further appellate
consideration.

While the claim was thus in Remand status, a rating decision of
August 2002 granted service connection for hypertension and for
bronchial asthma, each evaluated as 10 percent disabling,
constituting a complete grant as to those appellate issues. The
claimant has indicated that he is "not satisfied with those
decisions", but has failed to state the basis for his
dissatisfaction, and the RO has not made a proper inquiry with
respect to the veteran's disagreement. Those issues are referred

2 -

to the RO for further appropriate identification, development and
adjudication. The Board limits its consideration herein to the
issues of service connection for residuals of hepatitis and service
connection for residuals of a low back injury.

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097- 98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2002)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.15 9(c)(4)(m), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. As the issues remaining on appeal do not address the
reopening of a claim, the revised regulations pertaining to
reopened claims are inapplicable to this appeal.

- 3 -

The claimant and his representative were notified of the provision
of the VCAA by the Board's February 2001 remand order. By RO
letters of June 21, 2001, and September 10, 2001, the claimant and
his representative were notified of the provisions of the VCAA as
to all issues on appeal. Those letters informed them of VA's duty
to notify them of the information and evidence necessary to
substantiate the claims and to assist them in obtaining all such
evidence. Those letters also informed the claimant and his
representative which part of that evidence would be obtained by the
RO and which part of that evidence would be obtained by the
claimant, pursuant to Quartuccio v. Principi, 16 Vet. App. 183, 187
(2002) (requiring VA to notify the claimant of what evidence he or
she was required to provide and what evidence the VA would attempt
to obtain).

The record further shows that the claimant and his representative
have been informed of the provision of the VCAA by Statement of the
Case (SOC) provided them on August 1998, and by Supplemental
Statements of the Case (SSOC) provided them on August 28, 2002,
September 9, 2002, and January 28, 2003, of the issues on appeal,
the evidence considered, the adjudicative actions taken, the
pertinent law and regulations pertaining to service connection, and
the reasons and bases for those decisions. Those documents further
notified the claimant and his representative of VA's duty to assist
them by obtaining all evidence in the custody of military
authorities or maintained by any other federal, State or local
government agency, as well as any medical, employment, or other
non-government records which are pertinent or specific to that
claim; and which the claimant identified and provided record
release authorizations permitting VA to obtain those records.
Further, that SOC and the SSOC's informed the claimant and his
representative that should efforts to obtain records identified by
the claimant prove unsuccessful for any reason which the claimant
could remedy, the VA would notify the claimant and advise him that
the ultimate responsibility for furnishing such evidence lay with
the claimant.

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification

- 4 -

to the claimant and his representative of required information and
evidence and of its duty to assist them in obtaining all evidence
necessary to substantiate the issues on appeal have been fully met.
The RO has obtained the claimant's complete service medical
records, as well as all private or VA medical evidence identified
by the claimant. The RO has appeared and offered testimony in
support of his claims at hearings held in January 1999 and in March
2000 before an RO Hearing Officer. Neither the appellant nor his
representative have argued a notice or duty to assist violation
under the VCAA, and the Board finds that it is clear the appellant
and his representative were fully notified and aware of the type of
evidence required to substantiate the claims. In view of the
extensive factual development in the case, as demonstrated by the
Board's February 2001 remand and the record on appeal, the Board
finds that there is no reasonable possibility that further
assistance would aid in substantiating this appeal. For those
reasons, further development is not necessary for compliance with
the provisions of 38 U.S.C.A. 5103 and 5103A (West Supp. 2002).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

2. The medical evidence of records discloses no current residuals
of hepatitis A, no serologic evidence of hepatitis B or C, no
chronic digestive disorder or liver impairment, and no evidence of
incapacitating symptoms such as generalized weakness, fatigue,
malaise, nausea, vomiting, anorexia, substantial weight loss,
persistent jaundice, right upper quadrant pain or episodes, and no
history, findings or diagnosis of ascites, hepatic encephalopathy,
cirrhosis of the liver, chronic liver disease without cirrhosis,
primary biliary cirrhosis, hemorrhage from varices or portal
gastropathy (erosive gastritis), or other related symptomatology.

5 -

3. No chronic back disability was demonstrated or diagnosed during
active service, at the time of service retirement examination,
within the initial postservice year, or at any time prior to May
1995, more than 22 years after final service separation; chronicity
of symptomatology is not demonstrated, and no competent medical
opinion links or relates any current back disability to the
claimant's period of active service

CONCLUSIONS OF LAW

1. A chronic back disability was not incurred or aggravated during
active service, and the service incurrence of arthritis may not be
presumed. 38 U.S.C.A. 1110, 1111, 1112, 1113, 1131, 1137, 5013,
5013A (West 2002), 38 C.F.R. 3.102, 3.303(a), 3.307, 3.309(a)
(2002).

2. Residuals of hepatitis were not incurred or aggravated during
active service. 38 U.S.C.A. 1110, 1131, 5103, 5013A (West 2002), 38
C.F.R. 3.102, 3.303(a)) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Evidence

As noted, the claimant served on active duty in the United States
Air Force from February 1953 to service retirement in September
1973. The claimant's service entrance examination, conducted in
February 1953, disclosed no pertinent abnormalities, and his
genitourinary system and spine and musculoskeletal system were
shown to be normal. In March 1955, the claimant was seen for
complaints of back strain, and beat and physical therapy were
recommended. In April 1955, the claimant was seen for complaints of
low back strain since the previous day, without radiation, and
without any history of trauma or urinary signs or symptoms.
Examination disclosed a mid-lumbar strain, with some muscle spasm
and tenderness. Heat and physical therapy were again

- 6 -

recommended. Examination for a different complaint in November 1955
disclosed no motor, sensory or reflex deficits, and Romberg was
negative.

The claimant's service medical records show that in June 1956, he
was hospitalized for complaints of anorexia, mid-abdominal pain
after eating, dark urine and light stools. He reported no exposure
to hepatotoxins, and no past history or family history of jaundice.
Examination revealed definite icterus of the sclera, hepatic
tenderness to percussion, and the liver edge was palpable at the
right costal margin. His condition improved during his
hospitalization, and he was discharged with instructions to abstain
from alcoholic beverages, eat a balanced diet and get adequate bed
rest at night. The diagnosis was hepatitis, infectious, with
jaundice. A report of service separation examination, conducted in
January 1957, cited hepatitis in 1956, with no complications or
sequelae. The examination report disclosed that the claimant's
endocrine system, genitourinary system, and spine and
musculoskeletal system were normal.

A report of medical history prepared by the claimant at the time of
reenlistment examination in March 1957 shows that the claimant
denied any history of frequent indigestion, jaundice, stomach,
liver or intestinal trouble, or bone or joint symptoms.

Service medical records dated January 1959 show that the claimant
was seen for complaints of low back pain after loading a truck.
Examination revealed tenderness over the low back area, without
limitation of motion or leg pain, and heat treatment was
recommended. In September 1960, the claimant's sclera were clear.
An X-ray in October 1960 disclosed a tilt of the lumbar vertebrae
to the right, with no bony abnormalities.

A report of medical examination for flying status in April 1964
shows that the claimant's endocrine system, genitourinary system,
and spine and musculoskeletal system were normal. The examiner
cited a history of yellow jaundice while serving in Korea in 1956,
with no complications or sequelae.

- 7 -

A report of medical history prepared by the claimant at the time of
a remote assignment in August 1965 shows that he denied any history
of frequent indigestion, stomach, liver or intestinal trouble, or
bone or joint symptoms, but noted a history oh jaundice in 1956,
with no recurrence. A report of medical examination for remote
assignment in August 1965 shows that the claimant's endocrine
system, genitourinary system, and spine and musculoskeletal system
were normal. In July 1966, the veteran complained of general
malaise and backache. Physical examination was normal, and the
impression was flu. In November 1966, the claimant was seen for
complaints of episodic epigastric pain, relieved by Maalox and
aggravated by fatty foods and alcohol. An upper gastrointestinal
series in November 1966 disclosed no abnormalities of the stomach,
duodenal bulb, duodenal loop, or gallbladder. In February 1968, the
claimant was seen for complaints of chest pain. Examination
disclosed that his eyes were normal. neurological examination was
unremarkable, and examination of the spine and back disclosed no
abnormalities. A service hospital summary in July 1969 shows that
the claimant was admitted for evaluation of paroxysmal atrial
tachycardia. Those records show that he had "muddy sclera"; and
that laboratory tests disclosed that SGOT and LDH were within
normal limits.

A report of medical history prepared by the claimant at the time of
his medical examination for flight status in May 1970 shows that
the claimant denied any history of frequent indigestion, stomach,
liver or intestinal trouble, or recurrent back pain, but noted a
history of jaundice. The physician's summary of defects noted
hepatitis in 1956, with no complications or sequelae. A report of
service medical examination for flight status in May 1970 disclosed
no abnormalities of the claimant's endocrine system, genitourinary
system, or spine and musculoskeletal system. It was indicated by
the examiner that an episode of hepatitis in 1956 responded to
conservative treatment, and was nonsymptomatic and nondisabling,
while a history of back pain was identified as pulled muscles in
1960, and was found to be nonsymtomatic and nondisabling.

Service medical records dated in January 1972 show that the
claimant was seen for complaints of left neck pain after an
automobile accident in December 1971. On

- 8 -

examination , the claimant denied any numbness, tingling or
weakness in the upper extremities. A cervical X-ray in January 1972
disclosed a spina bifida occulta at C- 7, but was otherwise
negative. The impression was left paravertebral spasm, with normal
X-rays, and physiological strength in the upper extremities, and
equal and active deep tendon reflexes. He was provided physical
therapy for cervical spine strain in January 1972, with good
response. In January 1973, the claimant was seen for complaints of
chronic recurrent low back pain, and examination was negative.

A report of medical history prepared by the claimant at the time of
his retirement examination in March 1973 shows that he denied any
history of frequent indigestion, stomach, liver or intestinal
trouble, or bone or joint symptoms, but cited a history of jaundice
and recurrent back pain. A report of service retirement
examination, conducted in March 1973, disclosed that the claimant's
endocrine system, genitourinary system, and spine and
musculoskeletal system were normal. It was indicated by the
examiner that an episode of hepatitis in 1956 responded to
conservative treatment, and was nonsymptomatic and nondisabling,
while a history of back pain was identified.as pulled muscles in
1960, and was found to be nonsymtomatic and nondisabling. In April
1973, the claimant asserted that he had sustained a cervical strain
with pulled muscle in his neck in December 1971.

The claimant's original application for VA disability compensation
benefits (VA Form 21-526e), received in October 1973, sought
service connection for a back injury in 1960 and a neck injury in
1972, but made no mention of residuals of hepatitis.

A rating decision of November 1973 denied service connection for
residuals of a neck or back strain. The claimant and his
representative were notified of that decision and of his right to
appeal, but failed to initiate an appeal and that decision became
final after one year.

Private treatment records from Northlake Family Medical Center (Dr.
R.L.P.), dated from May 1995 to February 1998, show that the
claimant was seen in October 1996 for complaints of back pain,
which he related to a back injury years ago.

- 9 -

Examination revealed a good range of motion on flexion and
extension, with no motor or sensory deficits, and negative straight
leg raising. In November 1996, physical examination was unchanged
and a liver and lipid profile was drawn. On a routine check-up in
March 1997, the claimant had no problems or complaints. In June
1997, the claimant stated that his back still bothered him.
Examination revealed tenderness to palpation over the lumbosacral
muscles, a decreased range of forward flexion, and negative
straight leg raising. Neurological examination disclosed no motor
or sensory deficits. The assessment was back pain, and flexion
exercise were recommended and a CT scan of the lumbosacral spine
was scheduled. In July 1997, the claimant indicated that he felt
pretty good. He was referred to the Moore Clinic for evaluation.

Private treatment records from The Moore Clinic (Dr. W.T.F.), dated
in July 1997, show that the claimant was seen for complaints of
back discomfort and related a history of back troubles off and on
since 1960. The claimant related that he had sustained no previous
falls or injuries other than an incident with some antifreeze in
the 1960's while on active duty, and that he had no back disability
while in the service. It was noted that a CT scan and lumbar
myelogram, without contrast, conducted at the Providence Hospital
in July 1997, revealed no significant disc findings at L2-3, L3-4,
or L5-S 1, no compromise of the spinal canal, dural sac or nerve
roots, while some degenerative changes were noted within the
posterior elements and facets at all those levels. There was a
slight asymmetric bulge or protrusion of disc material at the left
of the midline at L4-5, which might represent a small hernia ion
versus a focal annulus bulge, causing some deformity of the dural
sac and possible compression of the left L5 nerve root. Clinical
examination disclosed a normal gait, a full range of spinal motion,
and the claimant could squat without difficulty. No erythema,
contusion, collection, tightness, spasm or list of the paraspinal
muscles was shown. No motor, sensory or reflex deficits were found,
straight leg raising was negative, bilaterally, Babinski's were
downgoing. X-rays revealed some mild age-appropriate degenerative
changes in the mid-lumbar regions at L4-5 and L5-S1, without
spondylolysis or spondylolisthesis. The impression was back pain
possibly due to degenerative disc

- 10 -

disease. The examiner stated that there was no evidence or history
of lumbar radiculopathy or stenosis, and no evidence of cervical
disease.

In March 1998, the claimant submitted additional medical evidence
from The Moore Clinic, consisting of a November 1997 entry showing
that the claimant continued to have intermittent back symptoms,
that X-rays disclosed degenerative changes at L5-S1, and that back
surgery was not recommended.

Rating decisions of December 1997 and March 1998 determined that
new and material evidence had not been submitted to reopen the
claim for service connection for a back disability. The claimant
and his representative were notified of those decisions and of his
right to appeal. He filed a Notice of Disagreement, and was issued
a Statement of the Case addressing the issue of whether new and
material evidence had not been submitted to reopen the claim for
service connection for a back disability. He perfected that appeal
by the timely submission of a Substantive Appeal (VA Form 9), in
which he requested a personal hearing before an RO Hearing Officer.

A personal hearing was held in January 1999 before an RO Hearing
Officer. The claimant testified that he had no back problems before
entering service; that his back problem began in 1959 while on
active duty; that he was hospitalized when his back gave out on
him; that he was told that he had a pulled muscle; and that he has
continued to have back problems since that time. A transcript of
the testimony is of record.

An April 1998 chest X-ray report from Moncreif Army Community
Hospital showed mild degenerative changes of the thoracic spine,
but was otherwise unremarkable.

Outpatient treatment records from Malcolm Grow U.S. Air Force
Medical Center, Andrews Air Force Base, dated from January 1974 to
July 1993, are silent for complaint, treatment, findings or
diagnoses of neck or back pain prior to May 1984, when he was seen
for complaints of cervical pain, with no history of trauma.

- 11 -

Examination disclosed a limitation of cervical motion and
tenderness to palpation over C4-5 and C5-6, with no reflex
deficits. The assessment was nerve encroachment at C4-5 and C5-6.
No X-rays were performed. Those outpatient records are silent for
any further complaint, treatment, findings or diagnoses of
hepatitis or of neck or back pain through July 1993. Outpatient
treatment records from the 20th Medical Group, Shaw Air Force Base,
dated from March 1994 to April 1995, are silent for complaint,
treatment, findings or diagnoses of hepatitis or of neck or back
pain.

In June 1999, the claimant requested service connection for
residuals of hepatitis. A rating decision of November 1999 denied
service connection for residuals of hepatitis, and the claimant and
his representative were notified of that decision and of his right
to appeal. The claimant filed a Notice of Disagreement with the
denial of his claim for service connection for residuals of
hepatitis, and was issued a Statement of the Case in February 2000.

A personal hearing was held in March 2000 before an RO Hearing
Officer. The claimant testified, in pertinent part; that he had
hepatitis while on active duty in Korea in 1956; that he cannot
donate blood because of the hepatitis factor in his blood; and that
he has a low platelet count. No other signs or symptoms of
hepatitis were described. A transcript of the testimony is of
record.

As noted, this case was previously before the Board in February 200
1, at which time the Board determined that new and material
evidence had been submitted to reopen the claim for service
connection for residuals of a low back injury, and remanded the
appeal for verification of the dates of the claimant's service, for
additional development of the evidence, to include obtaining
specified private treatment records, and for VA examinations and
medical opinions as to the onset and etiology of any hypertension,
residuals of a low back injury, and asthma found present.

Private treatment records obtained from Markam Asthma & Allergy
Center, dated from February 1998 to June 2001, show that on an
intake review, the claimant

12 -


complained of back arthritis. Those records are otherwise silent
for complaint, treatment, findings or diagnosis of a back or neck
disability, and the claimant's neck, skin and extremities were
normal on physical examinations in February, March, July and
December 1998.

A report of VA orthopedic examination of the spine, conducted in
July 2001, cited the examiner's review of the claims folder. The
report noted that the claimant carried a cane, which he
occasionally switches to the other side for stability, and that he
related that he has difficulty walking up and down stairs secondary
to subjective weakness. The claimant related that he bad been seen
for a long time for his back pain, and records from the Moore
Clinic went back to July 1997, when X-rays revealed.degenerative
changes at the L4-5, L5-S1 levels, while an MRI was largely
unremarkable, and the Moore Clinic physician indicated that such
could of discogenic origin or degenerative arthritis of the
lumbosacral spine. A CT myelogram in June 1997 revealed a slight
protrusion of disc material to the left of midline at the L-4
level, and a mild deformity of the dural sac with possible
compression of the L5 nerve root.

Examination disclosed that the claimant was able to heel and toe
walk and squat and rise with minimal difficulty. Forward flexion
was accomplished to 60 degrees, with pain, extend to 30 degrees
without pain, and lateral bend to 30 degrees, bilaterally. Manual
motor testing revealed 4/5 strength in the left extensor hallucis
longus and anterior tibial, while motor strength was 5/5 in the
remainder of the musculature of the lower extremities, bilaterally.
Deep tendon reflexes were active an symmetrical. X-rays of the
lumbar spine disclosed satisfactory alignment, with small marginal
osteophytes anteriorly and posteriorly at most levels, and a mild
loss of disc space at L4-5. The radiographic impression was
degenerative disc disease involving the L4-5 level. The orthopedic
diagnosis was mechanical low back pain, with history of
degenerative arthritis in the lower lumbar levels with small disc
protrusion at L4-5 level and possible cord or root compression.

A report of VA examination of liver, gallbladder and pancreas,
conducted in June 2001, cited the examiner's review of the claims
folder, and noted a history

- 13 -

recounted by the claimant of hepatitis A, back pain, hypertension
and atrial fibrillation, and the assertion that he was sick with
hepatitis in 1955. The claims folder was noted to show that the
claimant was admitted to a service hospital in June 1956 with
jaundice and scleral icterus; that it was felt that the claimant
had hepatitis, although there was no record that the treating
physicians did a specific test or determined whether he had
hepatitis A, B, or C; and that the claimant was not currently
taking any medication for hepatitis. The claimant related that he
used to work as a mechanic; and that he does not have any nausea,
vomiting, hematemesis, fatigue, weakness, depression, or anxiety.

Examination revealed that the claimant weighed 192 pounds; that his
neck was supple; that the thyroid gland was not palpable; and that
his eyes were normal. The abdomen was soft and nontender, with no
shifting dullness, and no motor, sensory, or reflex deficits were
found. Laboratory reports showed that the claimant's total
bilirubin was 0.8 (normal range: 0.2-1.4), SGOT (AST) was 25
(normal range: 7- 40), and SGPT (ALT) was 29 (normal range: 0-45),
while the hepatitis B surface antigen was negative. Those
laboratory findings further showed that the claimant's hepatitis A
antibody was negative, that the hepatitis C quantity was less that
600; that the hepatitis C RN ACP was negative, that the hepatitis
C genotype was cancelled; and that no active hepatitis C BOC was
present. The examiner's assessment indicated that it appeared that
the claimant had hepatitis A, which is a food-borne disease and
does not have a chronic course or residuals effects, and that he
had had a benign disease. The hepatitis A antibody was negative,
the hepatitis B surface antigen was negative

A VA hypertension examination, conducted in July 2001, showed that
the claimant was well-nourished, and that he stood 5 feet, 9 inches
tall and weighed 195 pounds. He related that following service, he
worked for the Federal Government from 1974 through 1993, and is
now retired.

Private treatment records from Northlake Family Medical Clinic (Dr.
R.L.P.), dated from May 1995 to January 1998, show that on
laboratory tests in May 1995, the claimant's total bilirubin was
0.5 (normal range: 0.2-1.4); his alkaline phosphatase

- 14 -

was 59 (normal range: 50-150); that his SGOT (AST) was 18 (normal
range: 7-40)- and that his SGPT (ALT) was 26 (normal range:0-45).
Laboratory tests in December 1996 and in January 1998 also showed
that his liver function tests were within the normal range.

Private treatment records from Woodhill Family Medicine and from
Midtown Family Medicine (Dr. S.F.S.), dated from April 1999 to
February 2000, show that the claimant was seen in April 1999, when
he stated that he had discontinued Pravachol because of concern
about potential liver toxicity, but indicated that he had never had
liver toxicity. The claimant's initial physical examination,
conducted in May 1999, shows that he offered a history which
included recurrent back pain and hepatitis in 1955, but doesn't
know what type. Examination of the spine disclosed no
abnormalities, and the claimant was asymptomatic. Laboratory tests
in May 1999 was negative for hepatitis A, Ab, Igm; positive for
hepatitis A. Ab, total-- negative for hepatitis B surface antigen,
negative for hepatitis Be Ag; negative for hepatitis B Core Ab,
Igm, negative for hepatitis B Core Ab, total; and negative for
hepatitis Be Ab. Those findings were interpreted to show a previous
hepatitis A infection, with no current or recent infection. Records
dated in August 1999 and January 2000 disclosed no complaint,
treatment, findings or diagnosis of hepatitis or of back symptoms.

Private treatment records from Three Rivers Medical Associates (Dr.
L.J.H.), dated from September 2000 to February 2001, show that in
September 2000, the claimant reported a history of hepatitis A in
the 1950's and occasional back problems when he "throws it out",
with degenerative joint disease, which he attributed to an old
service injury. No clinical findings of either condition were
noted. The claimant appeared fit and weighed 188 pounds, while
examination of his back revealed no spine or CVA tenderness, and
neurological examination was non-lateralizing. The assessment was
periodic low back pain, and the claimant was given exercises. In
February 2001, the claimant related that he "feels good", and
laboratory tests disclosed that his total bilirubin was 0.5 (normal
range: 0.2-1.4); that his alkaline phosphatase was 74 (normal
range: 50-150); that his SGOT (AST) was 30 (normal range: 7-40);
and that his SGPT (ALT) was 74 (normal range:0-45).

- 15 -

Private treatment records from Northlake Family Medical Clinic (Dr.
R.L.P.), dated from May 1995 to November 1999, show that when seen
for routine checkups in May, August and November 1995, the claimant
denied any problems or complaints. On physical examination in May
1995, the claimant weighed 192 pounds, while his spine, back and
musculoskeletal system were normal, and no motor or sensory
deficits were noted. He was advised to lose weight. On laboratory
tests in May 1996, the claimant's total bilirubin was 0.7 (normal
range: 0.2-1.4); his alkaline phosphatase was 57 (normal range: 50-
150); that his SGOT (AST) was 18 (normal range: 7-40); and that his
SGPT (ALT) was 20 (normal range:0-45). When seen in June and July
1996, the claimant denied any problems or complaints. Laboratory
tests in July 1996, December 1996 and January 1998 showed that
liver function tests remained within normal limits. When seen in
March 1997, the claimant denied any problems or complaints, while
in June 1997, he related that his lower back still bothers him.

A report of VA examination of the spine, conducted in June 2002,
noted that the claimant recounted injuring his back in 1969 while
lifting a drum, stated that he was treated with 3 days of bed rest,
and reported no other history of trauma. He related that back pain
began in the 1990's with occasional giving way of the back,
particularly with lifting. The claimant carried a cane in his right
hand for balance, and complained of pain radiating into the left
upper thigh. On examination, it was noted that claimant did not
appear to use the cane for support, but for tactile sensation and
balance. He was able to heel and toe walk, and to squat and recover
with minimal difficulty. Forward flexion was accomplished to 65
degrees, extension to 30 degrees, and lateral bending to 30
degrees, bilaterally. Motor testing was 4+/5 throughout his left
lower extremity, and 515 throughout his right lower extremity, and
there was some question of effort. Deep tendon reflexes were 2+ and
symmetric, and straight leg raising was negative, bilaterally. The
claimant's June 1997 CT scan was reviewed, while current X-rays of
the lumbar spine disclosed mild spondylosis, with mild disc space
narrowing at L2-3 and L4-5, and mild facet arthropathy throughout
the lumbar spine, without evidence of fracture or subluxation. The
orthopedic diagnosis was mechanical low back pain with

- 16 -

degenerative arthrosis of the spine, and MRI evidence of improving
small disc protrusion at the L4-5 level, with evidence of some
compromise of some nerve roots at that level. As to the
relationship between the claimant's current back problems and any
inservice back injury, the VA orthopedic examiner stated that it
would be difficult to relate the current findings with one acute
inservice episode predating a 40-year pain-free interval. However,
the indicated that he could exclude the possibility.

Private treatment records from Three Rivers Medical; Associates,
P.A., dated in July 2002, show that electromyography (EMG) revealed
normal findings other than electrodiagnostic evidence suggestive of
a right L4 radiculopathy. The report cited an abnormal lumbosacral
MRI and an abnormal EMG.

In September 2002, the claimant requested another personal hearing
before an RO Hearing Officer, but withdrew that request in January
2003.

II. Analysis

In order to establish service connection for claimed disability,
the facts, as shown by evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, if preexisting active service, was
aggravated therein. 38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R.
3.303 (a) (2002). Service connection may also be granted on a
presumptive basis for certain chronic disabilities, including
arthritis, when manifested to a compensable degree within the
initial post service year. 38 C.F.R. 3.307, 3.309(a) (2002).

A veteran who served during a period of war or during peacetime
service after December 31, 1946, is presumed in sound condition
except for defects noted when examined and accepted for service. 38
U.S.C..A. 1111, 1137 (West 2002). Clear and unmistakable evidence
that the disability existed prior to service will rebut this
presumption. 38 U.S.C.A. 1111 (West 2002); 38 C.F.R. 3.304(b)
(2002); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991); Bagby v.
Derwinski, 1 Vet. App. 225 (1991).

- 17 -

In addition, if a condition noted during service is not shown to be
chronic, then continuity of symptomatology after service generally
is required for service connection. 38 C.F.R. 3.303(b) (2002). The
chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumption
period and still has such condition. Such evidence must be medical
unless it relates to a condition as to which, under the court's
case law, lay observation is competent. If the chronicity provision
is not applicable, a claim may still be considered on the basis of
38 C.F.R. 3.303(b) if the condition is observed during service or
any applicable presumption period, continuity of symptomatology is
demonstrated thereafter, and competent evidence relates the present
condition to that symptomatology. Savage v. Gober, 10 Vet. App. 488
(1997).

Service Connection for a Back Disability

As the Board reopened the claim for service connection for a back
disability in February 2001, the Board will review the entire
record on a de novo basis.

The claimant's service medical records show.that in March 1955 the
claimant was seen for complaints of back strain, and heat and
physical therapy were recommended. In April 1955, the claimant was
seen for complaints of low back strain since the previous day,
without radiation, and without any history of trauma or urinary
signs or symptoms. Examination disclosed a mid-lumbar strain, with
some muscle spasm and tenderness. Heat and physical therapy were
again recommended. Examination for a different complaint in
November 1955 disclosed no motor, sensory or reflex deficits, and
Romberg was negative. A report of service separation examination,
conducted in January 1957, disclosed that the claimant's spine and
musculoskeletal system were normal.

A report of medical history prepared by the claimant at the time of
reenlistment examination in March 1957 shows that the claimant
denied any history of bone or joint symptoms. Service medical
records dated January 1959 show that the

- 18 -

claimant was seen for complaints of low back pain after loading a
truck. Examination revealed tenderness over the low back area,
without limitation of motion or leg pain, and heat treatment was
recommended. An X-ray in October 1960 disclosed a tilt of the
lumbar vertebrae to the right, with no bony abnormalities, not
subsequently reported. A report of service medical examination for
flying status in April 1964 shows that the claimant's spine and
musculoskeletal system were normal. A report of medical history
prepared by the claimant at the time of a remote assignment in
August 1965 shows that he denied any history of bone or joint
symptoms, and a report of service medical examination in August
1965 shows that the claimant's spine and musculoskeletal system
were normal. In February 1968, the claimant was seen for complaints
of chest pain, and examination disclosed that his neurological
examination was unremarkable, while examination of the spine and
back disclosed no abnormalities.

The claimant's service medical records further include a report of
medical history prepared by the claimant at the time of his medical
examination in May 1970, which shows that the claimant denied any
history of recurrent back pain. A report of service medical
examination in May 1970 disclosed no abnormalities of the
claimant's spine and musculoskeletal system. It was indicated by
the examiner that the claimant offered a history of pulled muscles
in 1960, which was found to be nonsymtomatic and nondisabling. In
January 1973, the claimant was seen for complaints of chronic
recurrent low back pain, and examination was negative. A report of
medical history prepared by the claimant at the time of his
retirement examination in March 1973 shows that he cited a history
of recurrent back pain. A report of service retirement examination,
conducted in March 1973, disclosed that the claimant's spine and
musculoskeletal system were normal. It was indicated by the
examiner that the history of back pain was identified as pulled
muscles in 1960, and was found to be nonsymtomatic and
nondisabling. In April 1973, the claimant asserted that he had
sustained a cervical strain with a pulled muscle in his neck in
December 1971.

Outpatient treatment records from Malcolm Grow U.S. Air Force
Medical Center, Andrews Air Force Base, dated from January 1974 to
July 1993, are silent for

- 19 -

complaint, treatment, findings or diagnoses of neck or back pain
prior to May 1984, when he was seen on a single occasion for
complaints of cervical pain, with no history of trauma. Examination
disclosed a limitation of cervical motion and tenderness to
palpation over C4-5 and C5-6, with no reflex deficits. The
assessment was nerve encroachment at C4-5 and C5-6. No X-rays were
performed. Those outpatient records are silent for any further
complaint, treatment, findings or diagnoses of neck or back pain
through July 1993. Similarly, outpatient treatment records from the
20,h Medical Group, Shaw Air Force Base, dated from March 1994 to
April 1995, are silent for complaint, treatment, findings or
diagnoses of neck or back pain.

Based upon the record cited above, the Board finds that a chronic
spine or musculoskeletal disability was not demonstrated or
diagnosed during active service. on service retirement examination,
during the initial postservice year, or for approximately 22 years
after final service separation. In addition, continuity of
symptomatology is not demonstrated. While private medical records
dated from May 1995 to July 2002 disclose various lumbar
disabilities, none of those findings are linked or related to the
claimant's period of active service or to any disease or trauma
during active service by competent medical evidence or opinion. The
only opinion in the record which relates the claimant's inservice
complaints to any current back disability is the claimant's own
opinion. A report of VA examination in June 2002 shows that the
examiner reviewed the claimant's claims folder; that the claimant
dated the onset of postservice low back pain to the 1990's;' and
that the VA examiner expressed the medical opinion that it would be
difficult to relate the claimant's current back disability to the
one acute episode shown in service. The Board accepts that opinion
as indicating that it is less likely than not that the claimant's
current back disability originated during active service.

The Board finds that a chronic spine or musculoskeletal disability
was not demonstrated or diagnosed during active service, on service
retirement examination, during the initial postservice year, or for
22 years after final service separation. In addition, continuity of
symptomatology is not demonstrated, and no competent

- 20 -

medical opinion links or relates any current back disability of the
claimant to any inservice disease or trauma.

Based upon the foregoing, and for the reasons and bases stated, the
Board concludes that service connection for a back disability is
not warranted. Accordingly, the claim for service connection for a
back disability is denied.

Service Connection for Residual of Hepatitis

The service medical records show that the claimant was hospitalized
in June 1956 for complaints of anorexia, mid-abdominal pain after
eating, dark urine and light stools. Examination revealed definite
icterus of the sclera, hepatic tenderness to percussion, and the
liver edge was palpable at the right costal margin. The diagnosis
was hepatitis, infectious, with jaundice.

The service medical records are silent for further complaint,
treatment, findings or diagnosis of hepatitis during the claimant's
remaining period of active service, and he consistently denied any
history of frequent indigestion, jaundice, stomach, liver or
intestinal trouble. His periodic service medical examinations show
no evidence of weight loss or of any evidence of any digestive or
liver abnormalities. His service retirement examination, conducted
in March 1973, disclosed that the claimant's endocrine system and
digestive systems were normal, while the examiner stated that an
episode of hepatitis in 1956 responded to conservative treatment,
and was nonsymptomatic and nondisabling. The claimant's original
application for VA disability compensation benefits (VA Form 21-
526e), received in October 1973, made no mention of residuals of
hepatitis.

Outpatient treatment records from Malcolm Grow U.S. Air Force
Medical Center, Andrews Air Force Base, dated from January 1974 to
July 1993, are silent for complaint, treatment, findings or
diagnoses of diagnoses of hepatitis, and outpatient treatment
records from the 20th Medical Group, Shaw Air Force Base, dated
from

- 21 -

March 1994 to April 1995, are silent for complaint, treatment.
findings or diagnoses of hepatitis or residuals thereof.

Private treatment records dated from May 1995 to November 1999,
show that laboratory tests in May 1995, July 1996, December 1996,
and January 1998 showed that the claimant's liver function tests
were within normal limits. In April 1999, the claimant stated that
he had never had liver toxicity. Laboratory tests in May 1999 were
negative for hepatitis A, Ab, Igm; positive for hepatitis A, Ab,
total; negative for hepatitis B surface antigen, negative for
hepatitis Be Ag; negative for hepatitis B Core Ab, Igm, negative
for hepatitis B Core Ab, total; and negative for hepatitis Be Ab.
Those findings were interpreted to show i previous hepatitis A
infection, with no current or recent infection. Records dated in
August 1999 and January 2000 disclosed no complaint, treatment,
findings or diagnosis of hepatitis.

Private treatment records, dated in September 2000, disclosed no
clinical findings of hepatitis, the claimant appeared fit and
weighed 188 pounds, and laboratory tests in February 2001 disclosed
that his liver function tests remained within normal limits.

At his personal hearing held in March 2000 before an RO Hearing
Officer, the claimant described no signs or symptoms of hepatitis,
such as a chronic digestive disorder, liver impairment, or
incapacitating symptoms such as generalized weakness, fatigue,
malaise, nausea, vomiting, anorexia, substantial weight loss,
persistent jaundice, right upper quadrant pain or episodes, and no
findings or diagnosis of ascites, hepatic encephalopathy, cirrhosis
of the liver, chronic liver disease without cirrhosis, primary
biliary cirrhosis, hemorrhage from varices or portal gastropathy
(erosive gastritis), or other related symptomatology.

A report of VA examination of liver, gallbladder and pancreas,
conducted in June 2001, cited the claimant's statement that he had
been sick with hepatitis in 1955. The claimant denied any nausea,
vomiting, hematemesis, fatigue, weakness, depression, or anxiety.
Examination revealed that the claimant weighed 192 pounds; that his
abdomen was soft and nontender, with no shifting dullness.

- 22 -

Laboratory reports showed that his liver function tests remained
within normal limits. Those laboratory findings further showed that
the claimant's hepatitis A antibody was negative, that the
hepatitis C quantity was less that 600; that the hepatitis C RN ACP
was negative, that the hepatitis C genotype was cancelled; and that
no active hepatitis C BOC was present. The examiner's assessment
indicated that it appeared that the claimant had experienced
hepatitis A, which he described as a food-borne disease and that
does not have a chronic course or residual effects, and that he had
had a benign disease. The hepatitis A antibody was negative, the
hepatitis B surface antigen was negative. In addition, A VA
examination, conducted in July 2001, showed that the claimant was
well-nourished, and that he stood 5 feet, 9 inches tall and weighed
195 pounds.

The Board finds that the evidence of record shows that the claimant
had an episode of hepatitis A in June 1956, and that such disease
was benign and resolved without residual impairment. Throughout his
remaining period of active service, the claimant denied any history
of frequent indigestion, stomach, liver or intestinal trouble, and
it was indicated on his service retirement examination that his
claimant's endocrine system and digestive systems were normal,
while the examiner stated that an episode of hepatitis in 1956
responded to conservative treatment, and was nonsymptomatic and
nondisabling.

The postservice record is silent for complaint, treatment, findings
or diagnosis of residuals of hepatitis at any time prior to May
1995, approximately 22 years after final service separation. As
noted, the record shows that laboratory reports in May 1995, May
1996, July 1996, December 1996, and January 1998 showed that liver
function tests were within normal limits. In April 1999, the
claimant denied any history of liver toxicity, and laboratory tests
in May 1999 were interpreted to show a previous hepatitis A
infection, with no current or recent infection. In addition,
private treatment records, dated from September 2000 to February
2001, show no clinical findings of hepatitis, while the claimant
appeared fit and weighed 188 pounds, and laboratory tests in
February 2001 disclosed that his liver function tests remained
within normal limits. In June 2001, the claimant denied any nausea,
vomiting, hematemesis, fatigue, weakness, depression, or anxiety.

- 23 -

A report of VA examination of liver, gallbladder and pancreas,
conducted in June 2001, cited the examiner's review of the claims
folder, and noted that the claimant related that he had been sick
with hepatitis in 1955. The claims folder was noted to show that
the claimant was admitted to a service hospital in June 1956 with
jaundice and scleral icterus; that it was felt that the claimant
had hepatitis, although there was no record that the treating
physicians did a specific test or determined whether he had
hepatitis A, B, or C; and that the claimant was not currently
taking any medication for hepatitis. The claimant denied any
nausea, vomiting, hematemesis, fatigue, weakness, depression,
anxiety or arthritis. Examination revealed that the claimant
weighed 192 pounds; that his and his abdomen was soft and
nontender, with no shifting dullness. Laboratory reports showed
that the claimant's liver function tests remained within normal
limits, while his hepatitis A antibody was negative, the hepatitis
C quantity was less that 600, the hepatitis C RN ACP was negative,
the hepatitis C genotype was cancelled, and no active hepatitis C
BOC was present. The examiner's assessment showed that it appeared
that the claimant had experienced hepatitis A, which is a food-
borne disease and does not have a chronic course or residual
effects, and that he had had a benign disease. The hepatitis A
antibody was negative, the hepatitis B surface antigen was
negative. There are no serologic findings of hepatitis B or C.

The Board finds that the above-cited record discloses no current
residuals of hepatitis A, and that there is no evidence that the
claimant has ever had hepatitis B or C. No chronic digestive
disorder or liver impairment have been demonstrated or diagnosed;
and there is no evidence of incapacitating symptoms such as
generalized weakness, fatigue, malaise, nausea, vomiting, anorexia,
substantial weight loss, persistent jaundice, or right upper
quadrant pain or episodes, and the record is silent for findings or
diagnosis of ascites, hepatic encephalopathy, cirrhosis of the
liver, chronic liver disease without cirrhosis, primary biliary
cirrhosis, hemorrhage from varices or portal gastropathy (erosive
gastritis), or other symptomatology listed under 38 C.F.R. Part 4,
4.112, 4.114, Diagnostic Codes 7311-7313, or 7345- 7354 (2002).

- 24 -

The Board finds that the record fails to demonstrate disabling
residuals of hepatitis A in the claimant. Based upon the foregoing,
and for the reasons and bases stated, the claim for service
connection for residuals of hepatitis is denied

In reaching its decisions, the Board has considered the doctrine of
reasonable doubt, however, as the evidence is not in equipoise, or
evenly balanced, the doctrine is not for application. Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

ORDER 

Service connection for a back disability is denied. 

Service connection for residuals of hepatitis is denied

G.H. Shufelt
Veterans Law Judge, Board f Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

- 25 -

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988@' is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 26 - 



